Appeal by relator from an order of the Supreme Court, Clinton County, dated July 3, 1959, denying, without a hearing, an application for a writ of habeas corpus. Relator is being detained in Dannemora State Hospital after the expiration of the maximum term for which he was sentenced pursuant to an order of the Surrogate’s Court of Clinton County, dated January 21, 1959, made after a hearing held on the application of the director of the hospital, pursuant to section 384 of the Correction Law. He was represented by counsel and a psychiatrist testified in his behalf at the hearing. Relator did not appeal from that order, but on June 8,1959 made the application for the writ of habeas corpus the denial of which is the subject of this appeal. The petition alleges the conclusion, unsupported by the record, that the psychiatric report submitted to the Surrogate’s Court in 1958 was “arbitrary, inaccurate and false”. The petition and relator’s brief seem to attack the validity of the Surrogate’s commitment and seek a review thereof rather than a new hearing to determine relator’s sanity at the time his petition was presented. Nowhere is it alleged that relator is now sane. Treated as an attempt to review the order of the *831Surrogate which was properly made, the court below was justified in denying the writ. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.